Citation Nr: 0516169	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-20 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from February 1981 to 
August 1981.  He died in December 2000.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
new and material evidence had not been presented to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 2001, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

2.  The evidence received since the RO's August 2001 decision 
denying the appellant's claim of entitlement to service 
connection for the cause of the veteran's death which was not 
previously of record, and which is not cumulative of other 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's August 2001 decision denying the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death; the claim of entitlement to service 
connection for the cause of the veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

A review of the claims file shows that in August 2001, the RO 
denied a claim for service connection for the cause of the 
veteran's death.  There was no appeal, and the decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In February 2002, the appellant applied to reopen the claim.  
In July 2002, the RO denied the claim after determining that 
new and material evidence had not been presented.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The most recent and final denial of this claim was the RO's 
decision dated in August 2001.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's August 2001 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service-
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.

Laypersons are not competent to give a medical opinion as to 
diagnosis or causation.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  In addition, lay statements on medical issues are 
insufficient to constitute new and material evidence.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See 38 C.F.R. § 3.301(d) regarding service connection where 
disability or death is a result of abuse of drugs.)  Where 
drugs are used for therapeutic purposes or where use of drugs 
or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed. For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105 (West 2002); 
38 C.F.R. § 3.1(m) (2004).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99, 64 Fed. 
Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 
(1998).

Secondary service connection of an alcohol or drug abuse 
disability acquired as secondary to or a symptom of service- 
connected disability can be granted.  VAOPGCPREC 2-97; see 
also Allen v. Principi, 237 F.3d. 1368 (Fed Cir. 2001).  
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

The evidence of record at the time of the RO's August 2001 
decision included the veteran's service medical records.  
These records showed that in March 1981, the veteran was 
treated for complaints of depression, and that he had began 
hyperventilating, became incoherent, and had a short episode 
of violent behavior after he failed an inspection.  The 
assessment was acute situational action.  In May 1981, he was 
admitted to a hospital and noted to have delusions, paranoia, 
and some confusion.  He was diagnosed with schizophreniform 
psychosis, in remission, and was referred for a physical 
evaluation board (PEB).  A May 1981 PEB report states  that 
treatment had not restored the veteran to duty status, and he 
was recommended for discharge. 

Other medical evidence that was of record at the time of the 
RO's August 2001 decision showed that the veteran had been 
hospitalized on multiple occasions for psychiatric symptoms 
between 1983 and 1996, with notations of crack cocaine use in 
1996, and diagnoses that included schizophrenia, and alcohol 
and substance use disorders, to include cocaine abuse.  

The veteran's certificate of death indicated that he died on 
December [redacted], 2000, but does not describe the cause of death.  

At the time of the veteran's death, service connection was in 
effect for schizophrenia, evaluated as 100 percent disabling, 
with an effective date of May 24, 1996 for the 100 percent 
rating.  

At the time of the RO's August 2001 denial of the claim, 
there was no competent evidence showing that the veteran's 
schizophrenia was related to his cause of death.  

Evidence received since the RO's August 2001 decision 
includes VA outpatient treatment reports, dated in 2000, 
which show that the veteran was treated for psychiatric 
symptoms, and that he was noted to have schizophrenia, 
undifferentiated type, "in remission," as well as obesity, 
hypertension, hyperlipidemia, and sleep apnea.  

Reports from the Institute of Forensic Sciences (IFS), dated 
in December 2000, contain an entry for the cause of death 
that is illegible.  A IFS Certificate of Toxicological 
Studies indicates the following: at the time of his death, 
the veteran's blood contained 0.10 percent alcohol/weight, 
his vitreous humor was positive for metabolites of cocaine, 
his nasal swab was positive for cocaine, his blood was 
"positive for cocaine (more than 1.00 mcq/ml)," and 
positive for metabolite of cocaine.

A certificate of death indicates that the immediate cause of 
death was cocaine intoxication.  

The record contains evidence that was not of record at the 
time of the RO's August 2001 decision, is not cumulative, and 
is "new" within the meaning of 38 C.F.R. § 3.156.  However, 
the Board finds that this evidence is not material evidence.  
In this case, the evidence shows that the veteran died of 
cocaine intoxication.  Service connection was not in effect 
for drug abuse at the time of the veteran's death, and none 
of the evidence contains competent evidence of a nexus 
between the veteran's schizophrenia and his cause of death.  
The Board therefore finds that this evidence does not raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156.  The claim is therefore not reopened.  

Because the appellant has not fulfilled her threshold burden 
of submitting new and material evidence to reopen this 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


II.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letter in May 
2002 (hereinafter "VCAA notification letter") that informed 
her of the type of information and evidence necessary to 
support her claim.  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental statement of the case (SSOC), she was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the appellant of her 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the appellant to provide additional evidence in 
support of her claim.  She was asked to identify all relevant 
treatment and to complete authorizations (VA Form 21-4142) 
for all evidence that she desired VA to attempt to obtain.  
In addition, she was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of the SOC and SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service medical records and VA treatment 
records.  As the Board has determined that new and material 
evidence has not been presented, a remand for an examination 
and/or an etiological opinion is not required to decide the 
claim.  See 38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(iii).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  



ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death, the appeal is denied. 

	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


